UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-6953


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES D. IZAC,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:02-cr-00058-JPB-JSK-1; 3:12-cv-00076-
JPB-JSK)


Submitted:   October 22, 2013             Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles D. Izac, Appellant Pro Se.    Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles D. Izac seeks to appeal the district court’s

orders denying his 28 U.S.C.A. § 2255 (West Supp. 2013) motion

as untimely and successive and denying reconsideration.                                   The

orders are       not     appealable     unless      a   circuit    justice      or    judge

issues      a      certificate          of       appealability.            28        U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent       “a    substantial     showing       of     the    denial      of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that   reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.   Cockrell,      537 U.S. 322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Izac has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with        oral   argument     because       the     facts     and      legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3